Root, J. —
-Respondent brought this action against appellant and her husband for goods, wares and merchandise alleged to have been sold and delivered to them both, and obtained judgment against each and the community which they constituted. Prom this judgment the wife appeals.
It is urged that that part of the judgment running against her separate estate is erroneous in that the judgment was for goods purchased and used in a business conducted by the community, and not for her separate individual benefit. It appears, however, from the evidence that the goods were sold to both of the spouses and upon the credit of each and both. At the request of the husband, the goods were shipped in the wife’s name and bills therefor rendered in her name, to which no exception or objection was ever taken or made by her. We think it is made satisfactorily *120to appear that she was a party in her individual capacity to the making of the purchases, or that they were in part, at least, upon her credit. The testimony of the respondent to the effect that he sold and delivered the property to both appellant and husband was not disputed by any evidence from either.
Finding no error in the judgment of the trial court it is affirmed.
Mount, C. J., Hadley, Fullerton, and Dunbar, JJ., concur.